149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Edward M. RHONE, also known as Sidney Rhone, also known asZulu, Appellant.
No. 97-3719SI.
United States Court of Appeals, Eighth Circuit.
Submitted: April 16, 1998Filed: April 22, 1998

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, JOHN R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
On appeal from the guidelines sentence imposed by the district court, Edward M. Rhone contends the district court improperly increased Rhone's offense level for his managerial role in criminal activity that involved five or more participants.  After a careful review of the record, we reject Rhone's contention and conclude an opinion by this court would have no precedential value.  We thus affirm Rhone's sentence without further discussion.  See 8th Cir.  R. 47B.